                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

 GENERAL MOTORS LLC,

                 Plaintiff,                                No. 20-CV-2039-CJW-KEM

 vs.                                                      MEMORANDUM OPINION
                                                              AND ORDER
 KAR AUTO GROUP OF DECORAH,
 INC., d/b/a DECORAH CHEVROLET
 CADILLAC,

                 Defendant.

                                __________________________

                                   TABLE OF CONTENTS

I.      BACKGROUND ............................................................................ 3

II.     APPLICABLE LAW ....................................................................... 5

III.    ANALYSIS ................................................................................... 5

        A.     Irreparable Harm .................................................................... 5

               1.      Operational Issues .......................................................... 7

                       a.      Sales and Service Space ........................................... 7

                       b.      Contractual Provisions ............................................14

               2.      Commoditization and Dilution ...........................................15

                       a.      Commoditization ..................................................15




       Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 1 of 24
                     b.       Trademark Dilution ...............................................16

              3.     Other Franchises ...........................................................17

       B.     Likelihood of Success on the Merits ............................................18

              1.     Breach of Contract .........................................................19

              2.     Trademark Claim ..........................................................21

       C.     Balance of Harms ..................................................................22

       D.     Public Interest ......................................................................23

IV.    CONCLUSION .............................................................................24




                                                 2

      Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 2 of 24
       This matter is before the Court on plaintiff’s Motion for Preliminary Injunction.
(Doc. 15).    Defendant timely resisted (Doc. 18) and plaintiff timely replied to the
resistance (Doc. 20). The Court held a telephonic oral argument on July 29, 2020. (Doc.
21). For the following reasons, plaintiff’s Motion for Preliminary Injunction is denied.
                                 I.     BACKGROUND
       The Court’s factual findings are based on plaintiff’s complaint and the parties’
sworn declarations and exhibits submitted in support of their positions. The Court’s
factual findings here are provisional and not binding in future proceedings. See Univ. of
Tex. v. Camenisch, 451 U.S. 390, 395 (1981) (“[F]indings of fact and conclusions of law
made by a court granting a preliminary injunction are not binding at trial on the merits.”);
SEC v. Zahareas, 272 F.3d 1102, 1105 (8th Cir. 2001) (same). Affidavits submitted at
the preliminary injunction phase need not meet the requirements of affidavits under Rule
56(c)(4), but the Court may consider the “competence, personal knowledge and
credibility of the affiant” in determining the weight to give the evidence. Bracco v.
Lackner, 462 F. Supp. 436, 442 n.3 (N.D. Cal. 1978) (citing 11A CHARLES ALAN
WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2949)). The
Court will discuss additional facts as they become relevant to the Court’s analysis.
       Plaintiff General Motors, LLC, (“plaintiff”) is a manufacturer and distributor of
motor vehicles. (Doc. 14, at 2). Defendant KAR Auto Group of Decorah, Inc., d/b/a/
Decorah Chevrolet Cadillac (“defendant”) is an automobile dealer in Decorah, Iowa.
(Id., at 1-2). In 2003, defendant entered into two dealer sales and service agreements
(the “Agreements”) with plaintiff.       (Docs. 15-3; 15-4; 18-1, at 2).        Under the
Agreements, defendant was authorized to sell and service two General Motors “line-
makes” of vehicles, namely Chevrolet and Cadillac, from the premises identified in the
Agreements (the “GM dealership”). (Docs. 15-1, at 3; 18-1, at 2). Defendant formerly
operated a separate automobile dealership adjacent to their GM dealership. (Docs. 15-




                                             3

     Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 3 of 24
1, at 4; 18-1, at 2-3). The adjacent dealership (the “CDJR dealership”) sold the Chrysler,
Dodge, Jeep and Ram (“CDJR”) line-makes, which are manufactured by Fiat Chrysler.
(Id.). On February 1, 2020, the entity operating the CDJR dealership merged into
defendant. (Doc. 18-1, at 2). On June 10, 2020, defendant merged its CDJR operations
into the GM dealership operations. (Id., at 11; Doc. 15-14). The combination of line-
makes from different manufacturers at a single dealership is called “dualing.” (Docs.
14, at 8 n.2; 18-1, at 3).
       Plaintiff filed its complaint on June 9, 2020, (Doc. 1) and amended its complaint
on July 1, 2020 (Doc. 14). Plaintiff’s amended complaint asserts two breach of contract
claims seeking specific performance and money damages, respectively. (Id., at 16-20).
Plaintiff alleges defendant breached the Agreements because defendant did not provide
the required information or obtain plaintiff’s permission before adding the CDJR line-
makes to the GM dealership. (Id., at 3-4, 16-17). Plaintiff also asserts that the dualed
operation results in defendant conducting GM operations at an unapproved location
without the contractually required amount of space for GM sales and service. (Doc. 14
at 3-4, 16-17). Plaintiff also claims defendant’s continued use of plaintiff’s trademarks,
such as the Chevrolet and Cadillac logos, infringes on plaintiff’s trademarks under Title
15, United States Code, Section 1125(a). (Id., at 20-21).
       After filing its amended complaint, plaintiff moved for a preliminary injunction.
(Doc. 15). Plaintiff requests that the Court (1) enjoin defendant from operating the GM
dealership away from the GM dealership premises and (2) enjoin defendant from
conducting CDJR operations from the GM dealership premises. (Id., at 3-4). The
removal of the CDJR line-makes from the GM dealership is referred to as “de-dualing.”
(Doc. 18-1, at 11).




                                            4

     Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 4 of 24
                                II.     APPLICABLE LAW
       The requirements for a preliminary injunction are well established:
       When determining whether to issue a preliminary injunction, the district
       court should consider “(1) the threat of irreparable harm to the movant;
       (2) the state of balance between this harm and the injury that granting the
       injunction will inflict on other party litigants; (3) the probability that movant
       will succeed on the merits; and (4) the public interest.”

Jet Midwest Int’l Co., Ltd v. Jet Midwest Grp., LLC, 953 F.3d 1041, 1044 (8th Cir.
2020) (quoting Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981)
(en banc)). The movant bears the burden of establishing the propriety of a preliminary
injunction.   Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995).             “[A] preliminary
injunction is an extraordinary and drastic remedy, one that should not be granted unless
the movant, by a clear showing, carries the burden of persuasion.”                Mazurek v.
Armstrong, 520 U.S. 968, 972 (1997) (emphasis original) (quoting 11A CHARLES ALAN
WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2948 (2d ed.
1995)). “[T]he burden on the movant is heavy, in particular where . . . ‘granting the
preliminary injunction will give [the movant] substantially the relief it would obtain after
a trial on the merits.’” United Indus. Corp. v. Clorox Co., 140 F.3d 1175, 1179 (8th
Cir. 1998) (second alteration in original) (quoting Sanborn Mfg. Co. v. Campbell
Hausfeld/Scott Fetzer Co., 997 F.2d 484, 486 (8th Cir. 1993)).
                                      III.   ANALYSIS
       Because the absence of irreparable harm is fatal to a motion for preliminary
injunction, the Court will first address the threat of irreparable harm. The Court will
then discuss the remaining Dataphase factors. See 640 F.2d at 114.
       A.     Irreparable Harm
       “[T]o warrant a preliminary injunction, the moving party must demonstrate a
sufficient threat of irreparable harm.” Wachovia Secs., L.L.C. v. Stanton, 571 F. Supp.




                                              5

     Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 5 of 24
2d 1014, 1044 (N.D. Iowa 2008) (citation omitted). The movant must show more than
the mere possibility that irreparable harm will occur. Rather, the movant must show it
is “likely to suffer irreparable harm in the absence of preliminary relief[.]” Winter v.
Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Thus, “[s]peculative harm does
not support a preliminary injunction.” S.J.W. ex rel. Wilson v. Lee's Summit R-7 Sch.
Dist., 696 F.3d 771, 779 (8th Cir. 2012); see also Novus Franchising, Inc. v. Dawson,
725 F.3d 885, 895 (8th Cir. 2013) (“[T]o demonstrate irreparable harm, a party must
show that the harm is certain and great and of such imminence that there is a clear and
present need for equitable relief.” (quoting Iowa Utils. Bd. v. Fed. Commc’ns Comm’n,
109 F.3d 418, 425 (8th Cir.1996))). “The failure to show irreparable harm is, by itself,
a sufficient ground upon which to deny a preliminary injunction[.]” Gelco Corp. v.
Coniston Partners, 811 F.2d 414, 418 (8th Cir. 1987).
       Plaintiff alleges defendant’s addition of the CDJR line-makes to the GM dealership
will damage plaintiff’s “image and goodwill.” (Doc. 15-2, at 17). The “loss of intangible
assets, such as reputation and goodwill” can constitute a form of irreparable harm.
TrueNorth Cos., L.C. v. TruNorth Warranty Plans of N. Am., LLC, 353 F. Supp. 3d
788, 800 (N.D. Iowa 2018) (citation omitted). Plaintiff alleges that by defendant adding
the CDJR line-makes to the GM dealership, this will harm its goodwill or other intangible
assets in three general ways. First, plaintiff argues that defendant’s addition of the CDJR
line-makes will cause various operational issues at the GM dealership that will harm
plaintiff’s customer goodwill or cause plaintiff’s confidential information to be disclosed.
(Doc. 15-2, at 17-19). Second, plaintiff asserts that defendant’s addition of the CDJR
line-makes to the GM dealership will commoditize plaintiff’s products and dilute its
trademarks. (Id., at 18). Third, at oral argument plaintiff asserted that without an
injunction defendant’s alleged breach of the Agreements threatens plaintiff’s contractual




                                             6

     Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 6 of 24
relationships with its other franchisees. The Court will address each of these arguments
in turn.
              1.     Operational Issues
                     a.     Sales and Service Space
       Plaintiff argues that, after dualing the CDJR line-makes, there is not enough space
to accommodate defendant’s GM operations and CDJR operations. Specifically, plaintiff
argues that under the Agreements defendant must provide 2,703 square feet of indoor
space to sell new GM vehicles, and the dualed setup provides only 1,208 square feet.
(Id., at 17-18). Similarly, plaintiff alleges the Agreements require defendant to provide
three indoor stalls for selling new GM vehicles, and the dualed operation only provides
two. (Id., at 18). Plaintiff argues that this setup, which places both GM vehicles and
CDJR vehicles in the same sales space “commoditizes Chevrolet and Cadillac vehicles
and is detrimental to the promotion and image of GM and its brands.” (Id., at 18).
Plaintiff also argues that the dualed operations provide only one service reception area
for GM vehicles, which will result in longer wait times, which in turn could frustrate
customers and harm plaintiff’s goodwill. (Id.).       Plaintiff claims that the layout of
defendant’s dualed operation across five separate buildings is inconvenient and will lead
to a worse customer experience, again harming plaintiff’s goodwill. (Id., at 18-19).
Finally, plaintiff argues defendant’s dualed operation will result in its confidential
information being shared with defendant’s employees who also have access to CDJR’s
confidential information. (Id., at 19). Plaintiff’s factual assertions rely entirely on the
declaration of Michael Navari (“Navari”), plaintiff’s Regional Dealer Network Manager
for the North Central Region where defendant’s dealership is located. (Doc. 15-1).
       Navari’s declaration is based largely on his opinions and experience instead of
articulable facts. Navari asserts that defendant’s various breaches of the Agreement will
cause plaintiff irreparable harm based on his general “experience,” his “belie[fs],” and




                                            7

     Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 7 of 24
hypotheticals that have no factual basis in the record. (Doc. 15-1, at 10-12). Navari
reaches other assumptions about irreparable harm based on nothing more than his ipse
dixit. See (Id., at 10) (“Adding a CDJR vehicle to a dealership show room that is already
too small to meet GM’s requirements . . . can only detract from [defendant]’s sales
performance for Chevrolet. Likewise, the shortage of service write-up areas caused by
the addition of CDJR will very likely result in longer waiting times and frustrated
customers.”). These statements have some basis in fact, i.e. the lack of space or service
areas, but lack any explanation as to how these breaches inevitably lead to irreparable
harm.
        Although Navari reviewed an “allocation table,” a spreadsheet showing how
defendant will allocate space between the GM and CDJR operations, there is no indication
that Navari has ever personally visited defendant’s dealership either before or after
defendant added the CDJR line-makes. Navari does not assert that plaintiff has actually
received any complaints about the new layout despite defendant operating the dualed
dealership for approximately seven weeks before oral argument on plaintiff’s motion.
The Court accords Navari’s declaration little weight because “when the primary evidence
introduced is an affidavit made on information and belief rather than on personal
knowledge, it generally is considered insufficient to support a motion for a preliminary
injunction.” 11A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE
AND PROCEDURE     § 2949 (3d ed.).
        In response, defendant offers the declaration of Kelly Bachelder (“Bachelder”).
(Doc. 18-1). Bachelder’s declaration is based on his personal knowledge as the dealer,
president, and majority shareholder of defendant. (Id., at 2). As to the lack of sales
space, Bachelder states that defendant has not received any complaints about the layout
since they began the dualed operations and that customers have enjoyed having all of
defendant’s operations in one location. (Id.). Bachelder also offers his opinion, based




                                           8

     Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 8 of 24
on his experience as a car dealer in rural Iowa, that the total indoor and outdoor space is
large enough to operate the dualed GM and CDJR dealership. (Id., at 6-7). The Court
is, of course, cognizant of Bachelder’s potential bias, but accords more weight to
Bachelder’s specific experience in the relevant market and with the dealership at issue
here than Navari’s general experience with dealerships in the North Central Region.
       As to plaintiff’s claim that the dualed layout has inadequate service reception areas,
Bachelder states that service wait times have gone down because the dualed operation
allows defendant to have more service staff available in one place instead of spreading
staff across two locations.    (Id., at 9-10).    Bachelder also claims the service area
requirements under the Agreements are unnecessary to provide a satisfactory experience
because defendant provides service loaner vehicles to customers regardless of how brief
the service is, so customers need not wait in the reception area. (Id.).
       Defendant has also taken steps to avoid customer confusion with the dualed layout.
Defendant has clear signage both indoors and outdoors to easily direct customers to their
destination. (Id., at 5). Defendant has staff at the entrance to each building to greet
customers, and defendant has trained its staff to evaluate customer needs and direct them
to the correct destination. (Id.).
       Bachelder states that defendant “continues to protect its GM confidential
information in the Main Building by allowing access to such information only to
employees on a need-to-know basis.” (Id.). Plaintiff has proffered no evidence to the
contrary.
       On the record before it, the Court cannot find that plaintiff has established that it
is likely to suffer irreparable harm in the absence of an injunction. The Court finds the
irreparable harm discussion in Gen. Motors Corp. v. Harry Brown’s, LLC, 590 F. Supp.
2d 1134 (D. Minn. 2008), aff’d, 563 F.3d 312 (8th Cir. 2009), to be persuasive. In
Harry Brown’s, the defendant was a GM franchisee who sought to add Chrysler line-




                                             9

     Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 9 of 24
makes to its GM dealership because it was not financially feasible to operate its GM and
Chrysler dealerships separately. 590 F. Supp. 2d at 1136. GM rejected the defendant’s
proposal, stating that the combination of the GM and Chrysler operations would “dilute
the image of a GM dealership portrayed to the community, reduce the space and capital
available for inventorying and marketing GM products, and divert the single minded
focus of sales and service management and staff . . . [i]n an increasingly competitive
automotive business environment.”       Id. (alterations in original).     The defendant
proceeded with the dual, and GM filed suit and sought a preliminary injunction. Id. at
1137. GM argued that dualing the operations would cause irreparable harm in “loss of
customer satisfaction, diversion of customer relationships, the loss of goodwill, the
dilution of its trademarks, the destruction of its branding strategy, and the commingling
of confidential and proprietary information.” Id. at 1138.
      The court in Harry Brown’s noted that the affidavits of GM’s employees “opine
that customer goodwill and GM trademarks will be irreparably damaged merely because
non-GM line-makes are sold and serviced from the same facility.” Id. The Court found
      [t]he affidavits cite general principles of business, but fail to sufficiently
      establish that any of the already-dualing Minnesota GM dealerships have
      irreparably harmed GM in the manner averred here. Further, the affidavits
      fail to show that dualing at this dealership, approximately the thirty-first
      dualing dealership in Minnesota, will have an irreparable negative impact
      on GM customer goodwill, branding strategies, trademark dilution, or
      identification by customers.
Id. The court found GM failed to demonstrate irreparable harm and denied GM’s motion
for preliminary injunction. Id., at 1138, 1141.
      Plaintiff’s irreparable harm allegations here are essentially the same as GM raised
in Harry Brown’s. In both cases, GM argues that the addition of the CDJR line-makes
would result in inadequate space dedicated to GM sales, reduced customer satisfaction,
dilution of GM’s trademarks, disclosure confidential information, and damage to GM’s




                                           10

    Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 10 of 24
customer goodwill. Compare (Doc. 15-2, at 17-19) with Harry Brown’s, 590 F. Supp.
2d at 1136, 1138. Like the court in Harry Brown’s, this Court finds that speculation by
plaintiff’s employees based on general principles of business is insufficient to meet
plaintiff’s burden to demonstrate irreparable harm.       This is particularly true given
Bachelder’s affidavit, based on personal knowledge and local experience, indicating that
none of the alleged operational issues exist. Plaintiff has not pointed to any facts in the
record to show that the lack of space dedicated to GM sales will cause any damage to
GM’s reputation or brand, or that GM customers have experienced longer service wait
times since defendant dualed its operations. Plaintiff has likewise failed to show any
customer complaints or confusion caused by the new dualed layout or any evidence that
confidential information has been improperly shared. Navari’s suppositions about the
consequences of the addition of the CDJR line-makes are too speculative to show that
irreparable harm is likely here.
       Plaintiff argues that the Court should not rely on the district court’s decision in
Harry Brown’s because the Eight Circuit Court of Appeals “acknowledged that it is
‘acceptable for a district court to find a likelihood of irreparable harm based on general
principles.’” (Doc. 20, at 5) (quoting Gen. Motors Corp. v. Harry Brown’s, LLC, 563
F.3d 312, 320 (8th Cir. 2009)). Plaintiff’s argument ignores the remainder of Eight
Circuit Court of Appeals’ decision. The court noted:
       As to GM’s claims of intangible injuries such as damaged goodwill,
       reputation, and trademarks, the district court was faced with conflicting
       opinions about the likely response of consumers to a dual showroom. The
       burden was on GM to establish the threat of irreparable injury, but the
       district court found that the GM affidavits stated only general business
       principles and were too speculative to establish such injury.

Harry Brown’s, 563 F.3d at 319. Although the court noted it was acceptable for a district
court to rely on general business principles, it affirmed the district court’s decision




                                            11

    Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 11 of 24
because “[p]art of the district court’s discretion is assessing whether an alleged harm
requires more substantial proof.” Id. at 320. This Court, like the district court in Harry
Brown’s, is faced with plaintiff’s opinions about how customers might respond to the
dualed showroom, and Bachelder’s testimony about the customer’s actual response to it.
The Court, in its discretion, finds that plaintiff’s allegations are too speculative and
require “more substantial proof” than plaintiff has provided. Id. Thus, the Court finds
plaintiff has failed to establish it is likely to suffer irreparable harm without a preliminary
injunction.1
       Even if plaintiff could establish the existence of operational issues caused by
defendant adding the CDJR line-makes, and thus devoting less space to GM sales and
service, plaintiff also fails to establish that those issues will likely cause irreparable harm.
The existence of some harm alone is not sufficient to warrant an injunction; plaintiff must
show that the harm is both likely and irreparable. In TrueNorth Companies, L.C. v.
TruNorth Warranty Plans of North America, LLC, 353 F. Supp. 3d 788, 802 (N.D. Iowa
2018), the plaintiff established that some of the defendant’s customers were confused

1
  In finding no risk of irreparable harm, the district court in Harry Brown’s found there was no
discernable difference between the defendant’s dealership and the thirty other GM dualed
dealerships in Minnesota. 590 F. Supp. 2d at 1138. Likewise, plaintiff here has failed to
differentiate defendant from the thirty-two other dualed GM dealerships in Iowa. As it did in
Harry Brown’s, plaintiff argues it approved many of the dualed dealerships under old policies in
the 1980’s and 1990’s. (Doc. 20-1, at 3). Plaintiff alleges these duals were approved at “a
much different time in the motor vehicle industry” (id.) but does not provide any explanation of
what that means or why duals now cause irreparable harm. As to more recent duals, plaintiff
does not require strict compliance with its contractual space requirements. Plaintiff allows duals
when they “substantially” comply with the contractual space requirements but plaintiff provides
no explanation about what it means to “substantially” comply. (Id., at 4-5). Similarly, plaintiff
states its decisions to approve proposed duals are “fact specific” but does not explain what factors
go into those decisions. (Id., at 4). As to plaintiff’s allegations of insufficient space, plaintiff
can only confirm that eleven of the thirty-two dualed dealerships in Iowa meet plaintiff’s space
requirements. (Id., at 4). Absent any specific explanation of how defendant’s dualed dealership
is different from any of the thirty-two other dualed GM dealerships in Iowa, the Court cannot
find defendant’s conduct poses any additional harm to GM’s goodwill.



                                                12

     Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 12 of 24
about which company was which, and that the defendant had received many complaints
and negative reviews on the internet. This Court recognized there was a possibility that
defendant’s unhappy customers could inadvertently recommend that others avoid doing
business with plaintiff, but held “the record lacks any evidence to suggest that this is
more than a speculative possibility and is negatively affecting [the plaintiff]’s business in
an irreparable way.” Id. at 803.
       Other cases have likewise found that the existence of a circumstance that could
cause harm alone is not enough to warrant a preliminary injunction absent evidence that
the harm is likely. See Doe v. Blake Sch., 310 F. Supp. 3d 969, 984 (D. Minn. 2018)
(finding a requirement that students disclose disciplinary action on college applications
did not warrant enjoining the defendant from imposing punishment because the record
was speculative about whether the plaintiff’s disciplinary record would prevent the
plaintiff from being admitted to college); Co-Mo Comm, Inc. v. City of Columbia, Case
No. 2:16-CV-04276-BCW, 2017 WL 1375200, at *6 (W.D. Mo. Apr. 14, 2017) (finding
anecdotal evidence of confusion due to the defendant’s use of an allegedly infringing
mark, but finding no risk of irreparable harm because the plaintiff had not “demonstrated
a palpable customer loss, or anything beyond speculative loss of good will”); Watkins
Inc. v. Lewis, No. CIV.02-3708 (RHK/AJB), 2002 WL 31319491, at *10 (D. Minn.
Oct. 11, 2002), aff’d, 346 F.3d 841 (8th Cir. 2003) (denying preliminary injunction to
prevent termination of distributorship when movant presented only conclusory allegations
about “customer calls expressing shock and concern over their termination” and
unsubstantiated allegations “that customers who usually called them on a daily basis have
stopped calling”). Here, even assuming there is some customer confusion or extended
service wait times as a result of defendant’s dualed layout, plaintiff has offered nothing
more than speculation that these inconveniences will irreparably harm its brand or
goodwill.




                                             13

    Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 13 of 24
       In short, plaintiff has provided only speculation that the addition of the CDJR line-
makes will impede defendant’s ability to properly sell and service GM line-makes. Even
if plaintiff could demonstrate some interruption to defendant’s GM operations, plaintiff
has also failed to show that those interruptions are likely to result in irreparable harm.
                     b.     Contractual Provisions
       Plaintiff implies that the alleged operational issues and resulting irreparable harm
must exist because plaintiff put the various requirements in the Agreements. See (Doc.
15-2, at 17-18) (arguing that adequately sized facilities are important because defendant
agreed to provide premises that will promote plaintiff’s image and goodwill, and arguing
that the dualed layout must harm plaintiff’s goodwill because it does not have sufficient
showroom stalls and service reception areas). This argument fails as a matter of law.
       A breach of contract and resulting damages are separate elements of a breach of
contract claim. Iowa Arboretum, Inc. v. Iowa 4-H Found., 886 N.W.2d 695, 706 (Iowa
2016) (citation omitted).    Thus, the Court cannot imply that plaintiff has sustained
damages, not to mention irreparable harm, merely because defendant allegedly breached
the contract. To the contrary, a breach of an agreement does not, in and of itself, entail
irreparable harm. Timm & Assocs., Inc. v. Broad, No. 05-2370 JRT/FLN, 2005 WL
3241832, at *3 (D. Minn. Nov. 30, 2005) (citing Curtis Indus., Inc. v. Livingston, 30
F.3d 96, 97 (8th Cir.1994) (“A former employee’s breach of a restrictive covenant does
not necessarily entail irreparable harm.”). Even when a contract stipulates that a breach
constitutes irreparable harm, such provisions alone are insufficient to establish irreparable
harm for purposes of a preliminary injunction. Minn. Vikings Football Stadium, LLC v.
Wells Fargo Bank, 157 F. Supp. 3d 834, 841 (D. Minn. 2016).
       Here, plaintiff alleges that because defendant agreed to provide a specific number
of service reception areas or stalls for new GM sales, plaintiff must be irreparably harmed
if defendant does not provide those spaces. Under the Agreements, plaintiff “agree[d]




                                             14

    Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 14 of 24
to establish and maintain a clearly stated policy for determining reasonable dealer facility
space requirements and to periodically re-evaluate those requirements to ensure that they
continue to be reasonable.” (Doc. 15-4, at 8). In 2017, plaintiff increased the space
requirements at defendant’s GM dealership.        (Docs. 15-15, 18-1, at 8).      Plaintiff,
however, only informs its franchisees about their updated space requirements when the
franchisee proposes a change to its dealership. (Docs. 20-2, at 3; 20-3).
       Plaintiff does not explain how it determined the requirements for defendant’s
dealership, nor does plaintiff explain how defendant’s failure to strictly comply with the
requirements is likely to cause irreparable harm. Plaintiff’s policy of not informing its
franchisees about increases in their minimum space requirements indicates that plaintiff
allows franchisees to operate below its calculated minimum space requirements
indefinitely until the franchisee proposes a change to its dealership. This belies the fact
that a franchisee’s failure to strictly comply with the applicable space requirement does
not, in and of itself, result in harm to plaintiff. In short, the Court cannot presume
irreparable harm merely because defendant allegedly breached the Agreement.
              2.     Commoditization and Dilution
       Plaintiff raises two related arguments about the effect of the addition of the CDJR
line-makes at defendant’s GM dealership. First, plaintiff argues that defendant adding
the CDJR line-makes to the GM dealership will “commoditize[ ]” plaintiff’s vehicles and
is detrimental to the promotion of plaintiff’s vehicles. (Doc. 15-2, at 18). Plaintiff
similarly argues that selling plaintiff’s vehicles from the same building as the CDJR line-
makes commoditizes plaintiff’s brands and dilutes plaintiff’s trademarks.
                     a.     Commoditization
       Plaintiff has not established that defendant adding the CDJR line-makes to the GM
dealership is likely to commoditize plaintiff’s vehicles. Plaintiff argues that combining
the GM and CDJR brands makes purchasing a vehicle “like picking from a menu[.]”




                                            15

    Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 15 of 24
(Doc. 15-1, at 11). Defendant argues that vehicles are already commoditized. (Doc. 18,
at 11).
          Even before dualing, defendant’s CDJR operation was on the same parcel of land
as the GM dealership. (Doc. 18-1, at 3). The CDJR dealership building was less than
180 feet from the GM dealership’s main building. (Id.). Defendant’s outdoor display of
GM and CDJR vehicles is the same after dualing. (Id., at 3-4). Given the preexisting
proximity of the CDJR and GM dealerships, it is unclear how defendant’s dualing of the
dealerships has any marginal impact on the commoditization of plaintiff’s vehicles. The
GM and CDJR vehicles were already displayed in the same line of sight and sold within
walking distance. Thus, customers could easily shop both GM and CDJR line-makes
when looking at a new vehicle. Also, there is no dispute that there are already thirty-two
dualed GM dealerships in Iowa alone allowing customers to shop and compare GM
vehicles and other line-makes. (Doc. 18-1, at 10-11). Plaintiff offers no evidence that
the addition of one more dualed dealership will have any marginal impact on the
commoditization that has already taken place. Thus, plaintiff has not met its burden to
show that defendant’s conduct causes any additional commoditization of its products.
                       b.     Trademark Dilution
          Plaintiff similarly argues that moving CDJR sales into the GM dealership dilutes
plaintiff’s trademarks. Again, plaintiff relies entirely on speculation by Navari to support
its allegation. (Doc. 15-1, at 10). The Court in Harry Brown’s rejected a nearly identical
argument because GM’s allegations were based on speculation and did not explain how
dualing at the defendant’s dealership diluted GM’s trademarks any more than the existing
dualed dealerships. See 590 F. Supp. 2d at 1138. The Court finds plaintiff’s speculation
based on general principles of business insufficient to establish that defendant’s addition
of the CDJR line-makes will dilute plaintiff’s trademarks any more than the thirty-two
existing Iowa duals.




                                             16

    Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 16 of 24
              3.      Other Franchises
       At oral argument plaintiff argued, for the first time, that the Court’s failure to
enjoin defendant would irreparably harm plaintiff because it would undermine plaintiff’s
contractual relationships with its other franchisees. This argument fails for two reasons.
First, plaintiff never raised this argument in its briefing or provided any legal support for
it, and thus plaintiff waived this argument. See Garrison v. New Fashion Pork LLP, No.
18-CV-3073-CJW-MAR, 2020 WL 1494063, at *7 (N.D. Iowa Mar. 27, 2020)
(“Plaintiff’s failure to support his assertion waives this argument.”).
       Second, plaintiff offered no evidence to support a finding that any of its other
franchisees would breach their agreements absent an injunction against this franchisee.
Thus, plaintiff’s allegations of irreparable harm are purely speculative and cannot support
a preliminary injunction. See Novus Franchising, Inc. v. Dean, Civil No. 10-2834
(JRT/SER), 2011 WL 1261626, at *3 (D. Minn. Mar. 30, 2011) (“[Plaintiff] objects that
the potential damage to the integrity of its franchising system constitutes irreparable
harm. It argues that failure to enjoin the [defendants] will cause franchisees around the
country to violate their non-compete agreements.           However, this potential is . . .
speculative. The Magistrate Judge appropriately noted that success on the merits of the
claim is the proper deterrent for this potential harm, not injunctive relief.”); Anytime
Fitness, Inc. v. Family Fitness of Royal, LLC, Civil No. 09-3503 (DSD/JSM), 2010 WL
145259, at *3 (D. Minn. Jan. 8, 2010) (“[The plaintiff] argues that [the defendant]’s
actions will cause other franchisees to ignore their noncompete agreements . . . causing
its franchise system to unravel. This concern is speculative . . .. Further, success on
the merits by the [plaintiff] in this case . . . would dissuade its franchisees from ignoring
their agreements. Therefore, [the plaintiff] has not established irreparable harm.”). If
plaintiff ultimately prevails at trial, that success would be sufficient to uphold the integrity




                                              17

    Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 17 of 24
of its franchise system. Id. Thus, the alleged irreparable harm to plaintiff’s franchising
system does not support the drastic remedy of preliminary injunction.
       Plaintiff’s burden is high in this case because the injunctive relief sought (forcing
defendant to de-dual) is substantially the same relief it seeks at trial. See United Indus.
Corp., 140 F.3d at 1179. Plaintiff has not made the clear showing of irreparable harm
necessary to justify the drastic remedy of a preliminary injunction. See Mazurek, 520
U.S. at 972. Plaintiff’s inability to establish that it is likely to suffer irreparable harm,
standing alone, is sufficient to deny plaintiff’s motion. See Gelco Corp., 811 F.2d at
418. The Court will, however, briefly discuss the remaining Dataphase factors.
       B.     Likelihood of Success on the Merits
       Plaintiff has not met its burden to show a likelihood of success on the merits. The
Eighth Circuit has rejected the notion that the phrase “probability of success on the
merits” should be read to mean that a movant can “prove a greater than fifty [percent]
likelihood that he will prevail on the merits.” Dataphase Sys., Inc., 640 F.2d at 113.
More recently, the Eighth Circuit has explained that in cases not seeking to enjoin
“government action based on presumptively reasoned democratic processes,” courts
should “apply the familiar ‘fair chance of prevailing’ test” to assess whether a movant
has a likelihood of success on the merits. Planned Parenthood Minn., N.D., S.D. v.
Rounds, 530 F.3d 724, 732-33 (8th Cir. 2008). The “fair chance of prevailing” test
“asks only whether a movant has demonstrated a ‘fair chance of prevailing’ in the ultimate
litigation and . . . does not require a strict probabilistic determination of the chances of
a movant’s success when other factors, for example irreparable harm, carry substantial
weight.” 1-800-411-Pain Referral Serv., LLC v. Otto, 744 F.3d 1045, 1053-54 (8th Cir.
2014) (citations omitted). Here, the Court will first assess plaintiff’s likelihood of success
on its breach of contract claims and then address plaintiff’s trademark infringement claim.




                                             18

    Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 18 of 24
             1.     Breach of Contract
      Plaintiff has not met its burden to establish a fair chance of success on two elements
of its breach of contract claims. The elements of a breach of contract claim are:
      (1) [T]he existence of a contract; (2) the terms and conditions of the
      contract; (3) that it has performed all the terms and conditions required
      under the contract; (4) the defendant's breach of the contract in some
      particular way; and (5) that plaintiff has suffered damages as a result of the
      breach.

Iowa Arboretum, Inc., 886 N.W.2d at 706 (citation omitted). Plaintiff has not shown
that defendant breached an enforceable term of the Agreements, or that plaintiff suffered
damages as a result of the breach.
      Turning first to the breach element, the “[a]nalysis of whether a contract has been
breached begins by determining whether the contract is enforceable.” Ag Spectrum Co.
v. Elder, 191 F. Supp. 3d 966, 970 (S.D. Iowa 2016), aff’d, 865 F.3d 1088 (8th Cir.
2017). Defendant argues that under Iowa Code Section 322A.22, the relevant contractual
provisions are void, and thus cannot support a breach of contract claim. (Doc. 18, at 17-
18). Motor vehicle manufacturers can only sell vehicles through licensed dealers who
must be independent from the manufacturer. IOWA CODE § 322.3. Chapter 322A
governs various aspects of the manufacturer-dealer relationship. Section 322A.22 states:
      A condition, stipulation, or provision in a franchise prohibiting or
      restricting the franchisee from continuing another line-make at the
      dealership or adding an additional line-make to the dealership is void. This
      section does not limit a franchiser from establishing good cause for the
      termination of a franchise pursuant to sections 322A.2 and 322A.11 on the
      grounds that the franchisee’s dealership facility is not adequate to
      accommodate an additional line-make that has been added to the
      franchisee’s dealership.
IOWA CODE § 322A.22.




                                            19

    Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 19 of 24
       Under the Agreements, defendant must provide certain information and plaintiff
must approve in writing any change in the use of the dealership premises, “including
addition of any other vehicle lines[.]” (Doc. 15-3, at 8). Requiring defendant to provide
certain information and obtain plaintiff’s approval before adding a new line-make appears
to be a condition or provision restricting defendant from adding an additional line-make
to the dealership. Thus, these terms appear to be void under Section 322A.22.
       Plaintiff also argues that defendant violated the space requirements under the
Agreements, but plaintiff concedes the space violations directly resulted from defendant’s
addition of the CDJR line-makes. See (Doc. 15-3, at 12-13) (“The . . . Agreements
require that [defendant] meet specific facility size requirements, which it does not meet
following the addition of CDJR. . . . The combined Chevrolet, Cadillac and CDJR
operations also fail to meet GM facility requirements[.]” (emphasis added)). To the
extent plaintiff is using the space requirements to prevent defendant from adding the
CDJR line-makes, those provisions also appear void under Section 322A.22.
       To the extent plaintiff is actually concerned about the lack of space devoted to GM
operations, as opposed to being opposed to duals in general, Section 322A.22 provides
plaintiff a remedy. Section 322A.22 allows plaintiff to terminate the Agreements “on the
grounds that the franchisee’s dealership facility is not adequate to accommodate an
additional line-make that has been added to the franchisee’s dealership.”            Plaintiff,
however, has not pursued termination of the Agreements and instead endeavors to use
the space requirements to prevent the addition of the CDJR line-makes in violation of
Section 322A.22. Thus, it appears the relevant contractual provisions are void. Because
the relevant terms appear to be void, defendant cannot have breached them, and plaintiff
is not likely to succeed on the merits of its breach of contract claim.2

2
  Plaintiff also alleges that following the dual, defendant is operating the GM dealership away
from the approved premises. (Doc. 15-2, at 12). Plaintiff’s allegation is based entirely on the



                                              20

    Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 20 of 24
       Even if defendant did breach the contract, plaintiff has also not shown that it has
suffered damages, irreparable or otherwise. “Offering evidence of damages is required
to demonstrate a claim for breach of contract.” Iowa Arboretum, Inc., 886 N.W.2d at
706 (citation omitted). As the Court explained above, plaintiff has not demonstrated a
risk of irreparable harm. Plaintiff has also failed to explain how it suffered any other
harm, like lost sales, that could be remedied by an award of money damages. In the
absence of any damages, plaintiff has failed to establish a likelihood of success on its
breach of contract claims.
               2.     Trademark Claim
       Plaintiff likewise fails to establish a likelihood of success on its trademark claim.
Plaintiff’s amended complaint asserts a claim for trademark infringement under Title 15,
United States Code, Section 1125(a). (Doc. 14, at 20). Plaintiff’s brief, however,
ignores the elements of a claim under Section 1125(a) and instead argues plaintiff has a
likelihood of success on a claim of trademark dilution under Section 1125(c). “The
theory of dilution is distinct from trademark infringement.” Gateway, Inc. v. Companion
Prods., Inc., 320 F. Supp. 2d 912, 925 (D.S.D. 2002) (citing Luigino’s, Inc. v. Stouffer
Corp., 170 F.3d 827, 832 (8th Cir.1999)). Because plaintiff has not plead a dilution
claim, the likelihood of success on such a claim is irrelevant to the Court’s analysis.
       Even if plaintiff plead a trademark dilution claim, plaintiff still has not shown a
likelihood of success on the merits. The elements of trademark dilution are “(1) plaintiff
owns a famous and distinctive mark, (2) defendant used a diluting mark in commerce,
(3) that an association arose from the similarity of the two marks, and (4) that the
association harms the reputation of or impairs the distinctiveness of the famous mark.”

“allocation table” that defendant provided. (Id.). Defendant disputes that it has actually moved
any of its GM operations from the approved premises. (Doc. 18-1, at 3-4). Plaintiff has not
met its burden to show that this alleged breach occurred, and thus has not established it is likely
to succeed on the merits.



                                                21

     Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 21 of 24
TrueNorth Cos., L.C., 292 F. Supp. 3d at 871 (citations omitted). Thus, there must be
two marks at issue to assert a claim. Plaintiff has not identified how any of the CDJR
marks are similar to its trademarks, nor has it explained how any of the CDJR marks
harm the reputation or impair the distinctiveness of plaintiff’s marks. Thus, plaintiff has
not established a likelihood of success on a trademark dilution claim, even if plaintiff
plead such a claim.
       C.     Balance of Harms
       The Court also finds that the balance of harms favor defendant. “[T]he balance
of harms analysis examines the harm of granting or denying the injunction upon both of
the parties to the dispute and upon other interested parties, including the public.”
Wachovia Secs., L.L.C., 571 F. Supp.2d at 1047. It is not the same analysis as the
irreparable harm analysis. Id. The balance of harms analysis considers several factors
including the threat of each parties’ rights that would result from granting or denying the
injunction, the potential economic harm to the parties, and whether the defendant has
taken voluntary remedial action. Id. “[A]n illusory harm to the movant will not outweigh
any actual harm to the non-movant.” Frank N. Magid Assocs., Inc. v. Marrs, No. 16-
CV-198-LRR, 2017 WL 3091457, at *5 (N.D. Iowa Jan. 9, 2017) (quoting Interbake
Foods, L.L.C. v. Tomasiello, 461 F. Supp. 2d 943, 976–77 (N.D. Iowa 2006)).
       Plaintiff has not demonstrated that the failure to grant an injunction will cause it
significant harm. As the Court found, plaintiff has not shown that irreparable harm to
its intangible assets is likely without an injunction. Likewise, plaintiff has not established
that it will suffer any economic harm, like lost sales, in the absence of an injunction. On
the other hand, defendant will suffer economic harm in the form of drastically increased
operating costs if the Court forces defendant to de-dual its GM and CDJR operations.
(Doc. 18-1, at 8-12). These increased costs would force defendant to close its CDJR
operations. (Id., at 11-12). This would harm other interested parties, including eight of




                                             22

    Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 22 of 24
defendant’s employees who would lose their jobs as well as defendant’s CDJR customers
who would lose access to local warranty and repair services. (Id.). Plaintiff’s illusory
allegations of harm are outweighed by the specific and concrete harms to defendant,
defendant’s employees, and the public. Thus, the balance of harms favors defendant.
       D.     Public Interest
       The public interest also favors denying plaintiff’s motion. This Court has noted
as follows:
       The “public interest” factor frequently invites the court to indulge in broad
       observations about conduct that is generally recognizable as costly or
       injurious. However, there are more concrete considerations, such as
       reference to the purposes and interests any underlying legislation was
       intended to serve [and] a preference for enjoining inequitable conduct[.]
Prudential Ins. Co. of Am. v. Inlay, 728 F. Supp. 2d 1022, 1032 (N.D. Iowa 2010)
(internal citations omitted). Plaintiff argues the public interest is in its favor because the
public interest disfavors breaching contracts and because the public benefits from having
more physical space in dealerships. (Doc. 15-2, at 21). Defendant argues that the public
interest, as expressed by the Iowa legislature, favors denying the preliminary injunction.
Specifically, defendant argues that the public policy expressed by Iowa Code Section
322A.22 favors a dealer’s right to add additional line-makes, particularly in light of Iowa
Code Section 322A.24 which provides that courts should construe Chapter 322A
liberally.
       The Court finds that public policy favors denying plaintiff’s motion. For the
reasons articulated in Section III(B)(1), it appears that Iowa Code Section 322A.22
protects defendant’s right to add the CDJR line-makes. Although plaintiff may ultimately
prevail at trial, it would undermine the underlying policy of Section 322A.22 to force
defendant to de-dual its operations, especially because termination of the Agreements,




                                             23

     Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 23 of 24
not injunctive relief, is the remedy provided by statute. Thus, the public interest weighs
in defendant’s favor.
                                 IV.    CONCLUSION
      For these reasons, plaintiff’s Motion for Preliminary Injunction (Doc. 15) is
denied.
      IT IS SO ORDERED this 24th day of August, 2020.



                                         ___________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




                                           24

    Case 6:20-cv-02039-CJW-KEM Document 24 Filed 08/24/20 Page 24 of 24
